                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

JORGE A. DIAZ,                    §
                                  §
             Petitioner,          §
                                  §
VS.                               §     No. 4:19-CV-529-Y
                                  §
ERIC D. WILSON, Warden,           §
FMC-Fort Worth,                   §
                                  §
             Respondent.          §


                           OPINION AND ORDER

        This is a petition for a writ of habeas corpus filed under 28

U.S.C. § 2241, by Petitioner, Jorge A. Diaz, against Eric D.

Wilson, warden of FMC-Fort Worth, Respondent. The Bureau of Prisons

website reflects that Petitioner is no longer confined in FMC-Fort

Worth and is currently confined at RRM-Miami in Miami, Florida.

Petitioner has not notified the Court of his change of address.

After     having   considered   the   petition   and   relief   sought   by

Petitioner, the Court has concluded that the petition should be

denied.


                   I. FACTUAL AND PROCEDURAL HISTORY

        In his petition, Petitioner challenges a 2018 disciplinary

proceeding conducted at FCC-Yazoo City and the resultant sanctions.

(Pet. 5-6, doc. 1.) He was charged in Incident Report No. 3138191

with possession of a hazardous tool (cell phones), a code 108

violation. (Resp’t’s App. 9, doc.) The incident report alleged the

following:
     On 06/230/2018 [sic], at approximately 9:08 a.m., I,
     Officer V. White, conducted a cell search of inmate Diaz,
     Jorge’s Reg. No. 44224-004 secured locker in a false
     shelf were two black Samsung Galaxy telephones . . .,
     battery, white wall charger, black USB cord and a black
     DoSHin power bank . . . . The locker was identified as
     inmate Diaz’s, Jorge Reg. No. #44224-004 because locked
     inside were his personal items . . . such as legal
     documents, mail, and photographs with his name and
     register number written on the items.

(Id. at 9.)

     Petitioner received advance notice of the charges, was advised

of his rights, and attended a disciplinary hearing on June 28,

2018, after which the disciplinary hearing officer (DHO) found that

Petitioner committed the violation. (Resp’t’s App. 13, 17-18, doc.

8.) During the hearing, Petitioner waived his rights to have staff

representation and to call witnesses, refused to either admit or

deny the charges, declined to give a statement, and did not have

any documentary evidence to present. (Id. at 13-14.) The DHO based

her decision on the “greater weight of the written [incident]

report,” including the reporting officer’s eyewitness statement, a

photograph of the cell phones, and the prison’s chain-of-custody

log. (Id. at 13-16.) Based on the evidence, the DHO found that

Petitioner    committed   the   violation.   (Id.   at   13.)   The   DHO’s

sanctions included the loss of 41 days of good-time credit, 30 days

of disciplinary segregation, 120 days’ restriction on phone and

visitation privileges, and a $50 monetary fine. (Id. at 14.) The

DHO’s report was subsequently amended to reflect a $300 monetary

fine. (Id. at 19.) Petitioner received a copy of the DHO’s findings

                                    2
on July 2, 2018, and again on November 1, 2018, after the amended

report was issued. (Id. at 14, 19.)


                                  II. ISSUES

      Petitioner raises four grounds for relief in which he claims

his right to due process was violated for the following reasons:

      (1)    he was not permitted his procedural right                to
             present evidence in support of his defense;

      (2)    the   Bureau   of   Prisons   (BOP)   applied   the
             “presumptive constructive possession of contraband
             against [him] without providing him notice that the
             possession of contraband would be considered strict
             liability regardless of knowledge”;

      (3)    the BOP found him “guilty of the prohibited act
             when there was no evidence that he knowingly had
             ownership, dominion, or control over the contraband
             or the premises in which the contraband was
             located”; and

      (4)    the BOP first found him “accountable for a $50
             monetary fine during the disciplinary hearing and
             then switch[ed] the monetary fine to $300 in the
             amended DHO report.”

(Pet. 5-6, doc. 1.) He seeks a new disciplinary hearing. (Id. at

7.)


                                III. DISCUSSION

      Federal habeas relief can be had only where the petitioner has

been deprived of some right secured to him by the laws of the

United States or by the United States Constitution. See Malchi v.

Thaler,     211   F.3d   953,   957   (5th   Cir.   2000).   With   regard   to

disciplinary       segregation,       temporary     phone    and    visitation


                                        3
restrictions, and imposition of a monetary fine, all of which do

not challenge the fact or duration of Petitioner’s confinement, no

protected due-process liberty interest is implicated.1 See Sandin

v. Conner, 515 U.S. 472, 486 (1995); Ghiotto v. Cockrell, No. 3:01-

CV-807-L, 2003 WL 21467567, at *1 (N.D. Tex. June 23, 2003).

Accordingly, to the extent that he complains of those sanctions, he

fails to state a claim for due-process violations.

      On the other hand, where a prison disciplinary hearing results

in the loss of good-time credits, constitutional due process

requires that the inmate receive (1) advance written notice of the

disciplinary charges, (2) an opportunity to call witnesses and

present documentary evidence, and (3) a written statement by the

factfinder of the evidence relied on and the reasons for the

disciplinary action. Wolff v. McDonnell, 418 U.S. 539, 563-66

(1974); Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472

U.S. 445, 454 (1985). “Some evidence” in support of the DHO’s

decision is all that is required. Hill, 472 U.S. at 455. A federal

court need not examine the entire record, assess independently the

credibility of witnesses, or weigh the evidence. Id. at 455. It is

the role of the DHO to determine the weight and credibility of the

evidence.    Hudson v. Johnson, 242 F.3d 534, 537 (5th Cir. 2001). A



      1
       The proper vehicle for attacking the imposition of a fine against his
inmate account is a civil-rights action under Bivens v. Six Unknown Named Agents
of Fed. Bur. of Narcotics, 403 U.S. 388 (1971); Pfeil v. Freudenthal, 281 F.
App’x 406, 2008 WL 2416291, at *2 (5th Cir. June 16, 2008).

                                       4
federal court may act only where arbitrary or capricious action is

shown–-in other words, “only where there is no evidence whatsoever

to support the decision of the prison officials.”                    Reeves v.

Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).

     Petitioner   claims      that   he   was   not    permitted    to    present

evidence in support of his defense; however he declined the

opportunity to give a statement, call witnesses, or present any

documentary evidence. (Resp’t’s App. 14.) Petitioner claims that he

had no knowledge of any phones and that 150 inmates were in the

dormitory who had access to all areas. (Pet. 5.) A person has

constructive possession of a prohibited item if he knowingly has

ownership, dominion, or control over the contraband or over the

premises in which the contraband is located. United States v.

Fambro,   526   F.3d   836,    839   (5th   Cir.      2008).   In   the    prison

disciplinary context, constructive possession provides sufficient

evidence of guilt if relatively few inmates have access to the

area. Flannagan v. Tamez, 368 F. App’x 586, 2010 WL 759159, at *2

(5th Cir. Mar. 5, 2010). Although Petitioner contends that he had

no knowledge of the contraband and that 150 inmates had access to

the “dormatory” area, the reporting officer specifically noted in

the incident report that the contraband was discovered in a

“secured locker in a false shelf” in Petitioner’s cell and that the

locker contained his personal legal documents, photographs, and

mail. (Resp’t’s App. 14.) The incident report, standing alone, is


                                      5
sufficient to constitute some evidence in support of the guilty

determination.   Hill, 472 U.S. at 454. Under these circumstances,

this is not a case where the record is devoid of any evidence to

support the DHO’s decision, and this Court is not free to retry the

disciplinary charge. The dictates of Wolff were met in this case,

and the DHO’s finding was not unfounded, arbitrary or capricious.


                         III.   CONCLUSION

     For the reasons discussed, Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 is DENIED. The clerk of

Court is directed to send Petitioner a copy of this opinion and

order and the final judgment to his address of record and to RRM

Miami, 401 N. Miami Avenue, Miami, Florida 33128.

     Further, a certificate of appealability will not be issued.

Such a certificate may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). “Under this standard, when a district court

denies habeas relief by rejecting constitutional claims on their

merits, ‘the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498

(5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Petitioner has not made a showing that reasonable jurists

would question this Court’s resolution of his constitutional



                                 6
claims. Therefore, a certificate of appealability should not issue.

     SIGNED February 26, 2020.

                                     ____________________________
                                     TERRY R. MEANS
                                     UNITED STATES DISTRICT JUDGE




                                 7
